                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF HAWAI‘I

    HOWARD G., INDIVIDUALLY AND                    CIV. NO. 11-00523 DKW-KSC
    ON BEHALF OF HIS MINOR CHILD,                  CIV. NO. 13-00029 DKW-KSC
    JOSHUA G.; AND JOSHUA G.,

                       Plaintiffs,                 ORDER GRANTING AND
                                                   DENYING IN PART PLAINTIFFS’
        vs.                                        MOTION REQUESTING
                                                   JUDGMENT BE SET OUT IN
    STATE OF HAWAII, DEPARTMENT                    SEPARATE DOCUMENT
    OF EDUCATION, and CHRISTINA M.
    KISHIMOTO, IN HER OFFICIAL
    CAPACITY AS SUPERINTENDENT
    OF THE STATE OF HAWAII,
    DEPARTMENT OF EDUCATION,1

                       Defendants.



        On May 6, 2019, Plaintiffs filed a Motion Requesting Judgment Be Set Out

in Separate Document. Motion, Dkt. No. 126. By this Motion, Plaintiffs seek

entry of two separate judgments, one pursuant to the Court’s May 2018 Order

Granting Plaintiff's Motion for Judgment Granting Reimbursement Of Private

Tuition (Order, Dkt. No. 116), and, second, what would effectively be a deficiency

judgment obligating Defendants to satisfy the balance allegedly remaining on the



1
Pursuant to Fed.R.Civ.P. 25(d), Christina M. Kishimoto is substituted in place of Kathryn
Matayoshi, each in their official capacity. Dr. Kishimoto became Superintendent of the State of
Hawaii, Department of Education, in August 2017 after the inception of these actions.
Court's tuition reimbursement Order in the amount of $99,014.48. Defendants

objected (Dkt. No. 127), and the Court ordered additional briefing from both

parties (Dkt. No. 128). Supplemental briefing has been completed (Dkt. Nos. 129,

132), and the Court found these matters suitable for disposition without a hearing,

pursuant to Local Rule 7.2(d).

      For the reasons set forth below, Plaintiffs’ Motion is GRANTED IN PART.

The Court will direct entry of judgment in favor of Plaintiffs, consistent with its

May 2018 Order (Dkt. No. 116) and this Order. However, because Defendants

have satisfied the Court's Order and prospective judgment in full, exclusive of

attorneys' fees and costs, and Plaintiffs are not entitled to the disputed $99,041.48,

or any portion thereof, no additional judgment is warranted.

                                   DISCUSSION

      The Court’s May 2018 Order granted judgment in favor of Plaintiffs for

reimbursement of private tuition. Dkt. No. 116. In so ordering, the Court stated

“… this Court awards to Parents reimbursement for any costs or expenses related

to Student’s private education retroactive to the deficient September 14, 2009 IEP,

upon their documentation of such costs or expenses (e.g., AMS invoices, Dkt. No.

95 at 5-56), but clarifies that DOE is to be credited for all payments it has already

made to Parents that would otherwise be captured under this Judgment.” Id. at 23.

Plaintiffs provided the documentation of costs through the declaration of Rose

                                           2
Magbual, a bookkeeper for AMS. Magbual Declaration, Dkt. No. 118. It is

undisputed that DOE has made payment of $408,914.75, the cost of unpaid tuition

at AMS for the relevant period, as documented in Magbual’s Declaration. Motion

at ¶7.

         Plaintiffs now move the Court to set out judgment in a separate document.

Notwithstanding the title of the Motion, the crux of Plaintiffs’ request appears to

be that the Court find that DOE has only partially satisfied the May 2018 Order

(Dkt. No. 116). Motion at ¶4. According to Plaintiffs, although DOE has made

payment of $408,914.75, there remains an unpaid balance of $99,041.48 (the

“deficiency”). Id. at ¶8.

         The parties variously characterize what this $99,041.48 represents.

Magbual’s Declaration, for instance, includes the statement that the deficiency

“represents interest on the outstanding invoices” and attaches an explanation of

how she calculated the interest using the “Prime Rate.” Id., 3; Ex. B. Plaintiffs

similarly describe the deficiency as “interest on amounts owed for private tuition”

(Dkt. No. 120 at 2), while the DOE describes it as “pre-judgment interest” (Dkt.

No. 127 at 2). To clarify, the Court ordered supplemental briefing, directing

Plaintiffs to “explain[] how and why the $99,041.48 in question ‘represents

documentation of interest on amounts owed for private tuition as a cost or

expense.’” Dkt. No. 128.

                                           3
       In their responsive supplemental briefing, Plaintiffs now state the deficiency

represents interest accrued on personal loans made by the then-director of AMS,

Arlene Greenberg, to AMS to cover the shortfall in revenue created by DOE’s

failure to pay Plaintiff J.G.’s tuition. Dkt. No. 129 at 4. In so stating, Plaintiffs

disclaim DOE’s assertions that the deficiency judgment they seek relates to

prejudgment interest.2 The Court therefore treats the alleged deficiency as interest

allegedly accrued on personal loans from Greenberg to AMS.

       Besides Ms. Greenberg’s declaration that she made such personal loans

(Dkt. No. 129-1), Plaintiffs provide no documentation, such as a loan agreement,

evidencing money borrowed by AMS from Greenberg, no documentation of

interest allegedly charged by Greenberg to her own company, nor any

documentation of how, to what extent, or even if AMS passed the costs and

interest associated with these loans onto students, such as J.G. Equally significant,

the interest charges allegedly borne by Greenberg to keep her business afloat

appear, at best, to be damages that she incurred, not Plaintiffs. As a non-party to

this case, Ms. Greenberg is entitled to nothing from the DOE. Moreover, her



2
 While disclaiming the deficiency as prejudgment interest, Plaintiffs simultaneously state that the
prejudgment interest cases cited by the DOE are nonetheless relevant. See Dkt. No. 129 at 4
(quoting TB. V. San Diego Unified School Dist., 239 F. Supp. 3d 1177 (S.D.Cal. 2018), an IDEA
case, as stating “…the essential rational for awarding prejudgment interest is to ensure that an
injured party is fully compensated for its loss…” with Plaintiffs adding the conclusion “that is
precisely the case here.”). Why that is so is not entirely clear.

                                                4
attempt to use Plaintiffs to collect on her behalf, and as a means to circumvent her

standing problem, is supported by no authority of which this Court is aware, and

certainly by no authority that has been provided by Plaintiffs.3

                                        CONCLUSION

       Plaintiffs' Motion for Judgment to be Set out in Separate Document is

GRANTED IN PART. The Clerk of Court is directed to enter judgment for

Plaintiffs, consistent with the Court’s May 2018 Order. Plaintiffs' Motion is

DENIED in all other respects, including its request for the entry of a separate

deficiency judgment in the amount of $99,041.48.

       IT IS SO ORDERED.

       DATED: May 24, 2019 at Honolulu, Hawai‘i.




3
 Finally, the Court notes Plaintiffs' suggestion that the Court's May 2018 Order already awarded
them the $99,041.48 they now seek. Dkt. No. 129 at 2-3. The Court has done nothing of the
sort. Plaintiffs' suggestion is based on a contorted, and, frankly, absurd reading of the Order that
deserves no further mention.

                                                 5
